Name: Council Regulation (EEC) No 1967/84 of 9 July 1984 increasing the volumes of the Community tariff quotas, opened for 1984, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 12. 7 . 84 No L 185/ 1Official Journal of the European Communities I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1967/84 of 9 July 1984 increasing the volumes of the Community tariff quotas, opened for 1984, for certain grades of ferro-chromium falling within subheading ex 73.02 E I of the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Whereas, by Regulations (EEC) No 3187/83 (') and (EEC) No 1299/84 (2), the Council opened, for 1984, and allocated among the Member States, duty-free Community tariff quotas for ferro-chromium con ­ taining not less than 4 % by weight of carbon, or not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, the volumes of which were fixed at 6 000 and 224 000 tonnes respectively ; Whereas it can be estimated, from the economic data now available on consumption, production and imports benefiting from other preferential tariff arran ­ gementÃ  , that Community requirements of imports from third countries for products of this kind could , during the current year, reach levels higher than the volumes laid down by Regulations (EEC) No 3187/83 and (EEC) No 1299/84 ; whereas, in order not to disturb the equilibrium of the market for this product and to ensure parallel development in sales of Community production and satisfactory security of supplies to the user industries, it is appropriate to limit any increases in the volumes to 3 000 and 1 1 2 000 tonnes respectively ; Whereas, both for ferro-chromium containing not less than 4 % of carbon and for ferro-chromium con ­ taining not less than 6 % of carbon it is appropriate to divide into two instalments the volumes of the increases, the first instalments being allocated among certain Member States in proportion to their foresee ­ able needs, and the second held as a Community reserve to cover possible additional requirements, The volumes of the Community tariff quotas opened by Regulations (EEC) No 3187/83 and (EEC) No 1299/84 for ferro-chromium containing not less than 4 % by weight of carbon, and not less than 6 % by weight of carbon, falling within subheading ex 73.02 E I of the Common Customs Tariff, shall be raised from 6 000 to 9 000 tonnes and from 224 000 to 336 000 tonnes respectively. Article 2 1 . A first instalment of each of the additional volumes referred to in Article 1 and amounting to 1 300 and 108 000 tonnes respectively shall be allo ­ cated among certain Member States as follows : (a) as regards ferro-chromium containing not less than 4 % by weight of carbon : (tonnes) France 700 United Kingdom 600 (b) as regards ferro-chromium containing not less than 6 % by weight of carbon : (tonnes) Benelux 4 600 Federal Republic of Germany 54 910 France 23 460 Italy 14 900 United Kingdom 10 130 2. The second instalments, being 1 700 and 4 000 tonnes respectively, shall constitute the reserves . The reserves provided for in Article 2 (2) of Regulation (EEC) No 3187/83 shall thus be raised from 300 to 2 000 tonnes and from 9 000 to 13 000 tonnes . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 311 , 12. 11 . 1983, p . 7. (2) OJ No L 125, 12. 5 . 1984, p . 1 . No L 185/2 Official Journal of the European Communities 12. 7 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1984. For the Council The President A. DUKES